Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2017/0115488 A1) in view of Holzer et al. (US 2017/0148222 A1).
Regarding claim 1, Ambrus teaches:
A head-mounted display (HMD) apparatus (FIG. 7) comprising: 
a three-dimensional (3D) display; (HMD display FiG. 7, [0079], “With respect to the HMD device 700, in one example a mixed reality display program may include a 3D modeling 
a motion detector to generate motion data for the apparatus; ([0016], “At 106, one or more sensors track a pose of the virtual reality device. A pose may be defined as a set of variables establishing the virtual reality device's position and/or orientation at a specific moment in time. Such variables may include the device's current three-dimensional coordinates (e.g., X, Y, and Z coordinates), comprising three degrees of freedom (3DOF).”) and 
one or more inputs for camera data for the 3D display; ([0080], “In one example, the HMD 700 may include a gaze tracking system configured to detect a direction of gaze of each eye of a user. The gaze detection subsystem may be configured to determine gaze directions of each of a user's eyes in any suitable manner. For example, the gaze detection subsystem may comprise one or more light sources, such as infrared light sources, configured to cause a glint of light to reflect from the cornea of each eye of a user. One or more image sensors may then be configured to capture an image of the user's eyes.” The eye gazing information captured by camera are used to generate a predicated image for 3D display.)
wherein the apparatus is to generate an estimate of motion of the apparatus based at least in part on the motion data and the camera data; ([0018], “In order to predict the future pose, the pose prediction machine may make use of the virtual reality device's current pose and movement, as tracked by the one or more sensors. Then, the pose prediction machine may extrapolate the detected motion forward from the current time to the future time, thus generating a reasonable approximation of the position and/or orientation the virtual reality device 100 is likely to have at or near the future time.” [0020], “For example, if the pose and 
wherein the apparatus is to predict a next frame for viewing ….based at least in part on the motion estimation. (FIG. 1, As shown in FIG. 1, Based on the estimate pose of the HMD, a rendered image is generated and sent back to the HMD. The HMD performs adjustment of the image based on the updated pose and generates the predicted next pose. [0032], “the pose prediction machine may begin continuously comparing the most recent updated tracked pose to the predicted future pose as soon as the virtual image is requested, dynamically determining which adjustments need to be made to the rendered virtual image before it is displayed.”[0031], “At 122, a late stage reprojection machine of the virtual reality device 100 adjusts the virtual image before it is displayed. Such late stage reprojection can lessen any noticeable effects resulting from the pose prediction engine predicting the wrong pose. Specifically, the rendered virtual image, which has a perspective corresponding to the predicted future pose, may be adjusted to have an updated perspective corresponding to an updated tracked pose of the virtual reality device. For example, before a virtual image is requested, the one or more sensors may determine that the virtual reality device is moving to the left, and the pose prediction machine may use this information to predict a future pose where the virtual reality device has moved somewhat to the left relative to the current pose. Then, a virtual image having this perspective may be requested. However, after requesting the virtual image, the one or more sensors may determine that the leftward motion has stopped sooner than 
However, Ambrus does not, but Holzer teaches:
predict a next frame for viewing utilizing a neural network analysis based at least in part on the motion estimation ([0086], “In various embodiments, the physical viewing location is matched to the frame index. Thus, if a user and/or viewing device is at the middle of the rotation range, then an image frame corresponding to the middle of the rotation range should be displayed. In some embodiments, such information is loaded into a viewing device, such as headset 2700, described with reference to FIG. 25. Thus, based on the position of the headset 2700, the appropriate image and/or stereoscopic pair of images may be displayed to the user.” FIG. 25, [0219], “A number of style transformations may be possible. In 2504, a selection from among a group of transformation styles can be received. In 2506, based upon the selected transformation style, a style transformation can be instantiated which utilizes the downloaded neural net weighting factors. In 2508, playback of native image data can be initiated. Prior to its output, the native image data can be transformed in real-time using the instantiated style 
Ambrus teaches predicting next frame based on motion data. Holzer teaches this process uses a neural network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ambrus with the specific teachings of Holzer to generate an appropriate image to users. (Holzer [0086].)

Regarding claim 2, Ambrus in view Holzer teaches:
The apparatus of claim 1, wherein the prediction of the next frame for viewing includes a feedback loop to determine real-time accuracy of the prediction and to apply the determined accuracy to improve future accuracy of prediction.( Ambrus [0030], “At 120, after the rendered virtual image has been received, the communications machine of the virtual reality device 100 determines a communications latency of the computer network by measuring an elapsed time between the request being sent and the virtual image being received. This communications latency may be used in future decisions regarding how virtual images should be rendered. For example, as described above, the pose prediction machine predicts the future pose of the virtual reality device at a future time, and this future time is separated from the current time by a buffer period. In some embodiments, the pose prediction machine may be configured to dynamically adjust the buffer period by dynamically increasing 

Regarding claim 3, Ambrus in view Holzer teaches:
The apparatus of claim 1, wherein the prediction of the next frame for viewing further includes generation of a range of frames. (Ambrus [0031], “However, after requesting the virtual image, the one or more sensors may determine that the leftward motion has stopped sooner than expected, and as a result, the rendered virtual image will not match the actual pose of the device at the future time. As such, if the rendered virtual image was displayed to a user unmodified, virtual objects within the virtual image may appear to suddenly move away from their world-locked positions. To solve this problem, the late stage reprojection machine may adjust the image by shifting the virtual image by an amount that is proportional to a difference between the predicted future pose and the updated tracked pose. Given the above example, the late stage reprojection machine may slightly shift the virtual image in order to compensate for the change in the virtual reality device's motion, ensuring that, from the user's 

Regarding claim 4, Ambrus in view Holzer teaches:
The apparatus of claim 3, wherein the apparatus is to select the next frame from the range of frames. (Ambrus [0031], “However, after requesting the virtual image, the one or more sensors may determine that the leftward motion has stopped sooner than expected, and as a result, the rendered virtual image will not match the actual pose of the device at the future time. As such, if the rendered virtual image was displayed to a user unmodified, virtual objects within the virtual image may appear to suddenly move away from their world-locked positions. To solve this problem, the late stage reprojection machine may adjust the image by shifting the virtual image by an amount that is proportional to a difference between the predicted future pose and the updated tracked pose. Given the above example, the late stage reprojection machine may slightly shift the virtual image in order to compensate for the change in the virtual reality device's motion, ensuring that, from the user's perspective, world-locked virtual objects remain in their designated positions.” [0032]One virtual image is generated first; Based on the updated pose of the HMD, a different virtual image is generated to accommodate the pose changes. The newly generated virtual image is selected for display.)

Regarding claim 5, Ambrus in view Holzer teaches:
The apparatus of claim 1, wherein the prediction of the next frame for viewing further utilizes additional data indicative of a user's intent regarding image viewing. (Ambrus [0020], “For example, if the pose prediction machine determines that a user is turning his head to look at a nearby television set, the pose prediction machine may predict that the user will focus on the television set, and therefore predict the future pose according to an assumption that the detected motion will stop once the television set is in the center of the user's field of view.”)

Regarding claim 6, Ambrus in view Holzer teaches:
The apparatus of claim 5, wherein the additional data indicative of the user's intent includes eye tracker data. (Ambrus [0020], “For example, if the pose prediction machine determines that a user is turning his head to look at a nearby television set, the pose prediction machine may predict that the user will focus on the television set, and therefore predict the future pose according to an assumption that the detected motion will stop once the television set is in the center of the user's field of view.” [0080], “In one example, the HMD 700 may include a gaze tracking system configured to detect a direction of gaze of each eye of a user. The gaze detection subsystem may be configured to determine gaze directions of each of a user's eyes in any suitable manner. For example, the gaze detection subsystem may comprise one or more light sources, such as infrared light sources, configured to cause a glint of light to reflect from the cornea of each eye of a user. One or more image sensors may then be configured to capture an image of the user's eyes.”)



Specifically, Ambrus teaches:
The apparatus of claim 1, wherein predicting a next frame for viewing includes applying data for a first eye of a user and predicting a next frame for the first eye, …infer an image model for a second eye of the user. ([0023], “In some embodiments, the request may specify one or more virtual images consistent with one or more points of view. For example, the virtual reality device may request two virtual images with slightly different perspectives, one to be displayed for a user's left eye, and one to be displayed for a user's right eye.”) 
However, Ambrus does not, but Holzer teaches:
the neural network to infer an image model for a second eye of the user. ([[0182], “At step 2209, a second frame needed to create a stereo pair with the first frame is determined. The second frame may be designated for viewing by the other eye, not designated to the first frame. Thus, in the present example, the second frame determined at step 2208 is designated for viewing by the right eye.” FIG. 25, [0219], “A number of style transformations may be possible. In 2504, a selection from among a group of transformation styles can be received. In 2506, based upon the selected transformation style, a style transformation can be instantiated which utilizes the downloaded neural net weighting factors. In 2508, playback of native image data can be initiated. Prior to its output, the native image data can be transformed in real-time using the instantiated style associated with the neural net. Then, the stylized video data can be output to a display at 2510. The transformation can take place in real-time to allow image data from a source, such as a camera system, on a mobile device to be output on the display of the mobile device as the orientation and position of the camera changes as a function of time.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ambrus with the specific teachings of Holzer to generate an appropriate image to users. (Holzer [0086].)

Regarding claim 8, Ambrus in view Holzer teaches:
The apparatus of claim 1, wherein, upon the apparatus generating an estimate that indicates a low level of motion for the apparatus, (Ambrus [0030], “However, when the communications latency is low, the pose prediction machine may be able to predict the future pose for a future time which is relatively closer to the current time, thereby increasing the accuracy of the prediction.”) the prediction of the next frame for viewing further includes revising a previous frame without the next frame being fully generated.( Ambrus [0032], “In some embodiments, the updated tracked pose used by the late stage reprojection machine will be the last possible pose which can be used before the virtual image is displayed, so as to ensure that the virtual image is adjusted according to the most recent possible information. The updated tracked pose used to adjust the rendered virtual image may represent the virtual reality device's position and/or orientation at a time either before the virtual image has been received, or after the virtual image has been received and before it is displayed. In some embodiments, the pose prediction machine may begin continuously comparing the most recent updated tracked pose to the predicted future pose as soon as the virtual image is requested, 

Regarding claim 9, Ambrus in view Holzer teaches:
The apparatus of claim 1, wherein the apparatus further includes an inertial measurement unit (IMU), and wherein generation of the estimate of motion of the apparatus is based at least in part on data generated by the IMU.( Ambrus [0075], “The head tracking system may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable position sensor systems may be used. For example, pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units (IMUs),”)

Regarding claim 10, Ambrus in view Holzer teaches:
A non-transitory computer-readable storage medium having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors (Ambrus [0089], “Storage machines 804 and 820 include one or more physical devices configured to hold instructions executable by the logic machines to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage machines 804 and 820 may be transformed--e.g., to hold to perform operations comprising
The rest of claim 10 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claim 11-15 recite similar limitations of claim 2-6 respectively, thus are rejected using the same rejection rationale respectively.

Regarding claim 16, Ambrus teaches:
A system comprising: one or more processors to process data; a memory to store data for processing, (FIG. 8, 804. [0089], “Storage machines 804 and 820 include one or more physical devices configured to hold instructions executable by the logic machines to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage machines 804 and 820 may be transformed--e.g., to hold different data.”) 
a head-mounted display (HMD) including a three-dimensional (3D) display; (HMD display FiG. 7, [0079], “With respect to the HMD device 700, in one example a mixed reality display program may include a 3D modeling system that uses such captured images to generate a virtual environment that models the physical environment surrounding the user.”)
a motion detector to generate motion data for the HMD; ([0016], “At 106, one or more sensors track a pose of the virtual reality device. A pose may be defined as a set of variables establishing the virtual reality device's position and/or orientation at a specific moment in time. Such variables may include the device's current three-dimensional coordinates (e.g., X, Y, and Z coordinates), comprising three degrees of freedom (3DOF).”)and 
one or more inputs for camera data for the 3D display; ([0080], “In one example, the HMD 700 may include a gaze tracking system configured to detect a direction of gaze of each eye of a user. The gaze detection subsystem may be configured to determine gaze directions of each of a user's eyes in any suitable manner. For example, the gaze detection subsystem may comprise one or more light sources, such as infrared light sources, configured to cause a glint of light to reflect from the cornea of each eye of a user. One or more image sensors may then be configured to capture an image of the user's eyes.” The eye gazing information captured by camera are used to generate a predicated image for 3D display.)
wherein the system is to: generate an estimate of motion of the HMD based at least in part on the motion data and the camera data, ([0018], “In order to predict the future pose, the pose prediction machine may make use of the virtual reality device's current pose and movement, as tracked by the one or more sensors. Then, the pose prediction machine may extrapolate the detected motion forward from the current time to the future time, thus generating a reasonable approximation of the position and/or orientation the virtual reality device 100 is likely to have at or near the future time.” [0020], “For example, if the pose prediction machine determines that a user is turning his head to look at a nearby television set, the pose prediction machine may predict that the user will focus on the television set, and 
perform an analysis of the motion estimation …, and predict a next frame for viewing based at least in part on the analysis. (FIG. 1, As shown in FIG. 1, Based on the estimate pose of the HMD, a rendered image is generated and sent back to the HMD. The HMD performs adjustment of the image based on the updated pose and generates the predicted next pose. [0032], “the pose prediction machine may begin continuously comparing the most recent updated tracked pose to the predicted future pose as soon as the virtual image is requested, dynamically determining which adjustments need to be made to the rendered virtual image before it is displayed.”[0031], “At 122, a late stage reprojection machine of the virtual reality device 100 adjusts the virtual image before it is displayed. Such late stage reprojection can lessen any noticeable effects resulting from the pose prediction engine predicting the wrong pose. Specifically, the rendered virtual image, which has a perspective corresponding to the predicted future pose, may be adjusted to have an updated perspective corresponding to an updated tracked pose of the virtual reality device. For example, before a virtual image is requested, the one or more sensors may determine that the virtual reality device is moving to the left, and the pose prediction machine may use this information to predict a future pose where the virtual reality device has moved somewhat to the left relative to the current pose. Then, a virtual image having this perspective may be requested. However, after requesting the virtual image, the one or more sensors may determine that the leftward motion has stopped sooner than expected, and as a result, the rendered virtual image will not match the actual pose of the device at the future time. As such, if the rendered virtual image was displayed to a 
However, Ambrus does not, but Holzer teaches:
including data for a neural network ([0218], “In 2500, weighting factors associated with a neural net pre-trained to generate a particular transformation style can be downloaded to a device, such as a mobile device.”)
perform an analysis of the motion estimation utilizing the neural network, predict a next frame for viewing based at least in part on analysis ([0086], “In various embodiments, the physical viewing location is matched to the frame index. Thus, if a user and/or viewing device is at the middle of the rotation range, then an image frame corresponding to the middle of the rotation range should be displayed. In some embodiments, such information is loaded into a viewing device, such as headset 2700, described with reference to FIG. 25. Thus, based on the position of the headset 2700, the appropriate image and/or stereoscopic pair of images may be displayed to the user.” FIG. 25, [0219], “A number of style transformations may be possible. In 2504, a selection from among a group of transformation styles can be received. In 2506, based upon the selected transformation style, a style transformation can be instantiated which utilizes the downloaded neural net weighting factors. In 2508, playback of native image data 
Ambrus teaches predicting next frame based on motion data. Holzer teaches this process uses a neural network and its data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ambrus with the specific teachings of Holzer to generate an appropriate image to users. (Holzer [0086].)

Regarding claim 18, Ambrus in view Holzer teaches:
The system of claim 16, wherein the prediction of the next frame for viewing further includes generation of a range of frames, and wherein the system is to select the next frame from the range of frames. (Ambrus [0031], “However, after requesting the virtual image, the one or more sensors may determine that the leftward motion has stopped sooner than expected, and as a result, the rendered virtual image will not match the actual pose of the device at the future time. As such, if the rendered virtual image was displayed to a user unmodified, virtual objects within the virtual image may appear to suddenly move away from their world-locked positions. To solve this problem, the late stage reprojection machine may adjust the image by shifting the virtual image by an amount that is proportional to a difference between the predicted future pose and the updated tracked pose. Given the above example, 

Claim 17, 19-20 recite similar limitations of claim 2, 5-6 respectively, thus are rejected using the same rejection rationale respectively.

Claim 17, 19-20 recite similar limitations of claim 2, 5-6 respectively, thus are rejected using the same rejection rationale respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611